UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-52445 ECO VENTURES GROUP, INC. (Name of registrant as specified in its charter) Nevada 33-1133537 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7432 State Road 50, Suite 101 Groveland, FL (Address of principal executive offices) (Zip Code) (352) 557-4830 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Shares Outstanding at April 20, 2012 Common Stock, $0.001 Par Value ECO VENTURES GROUP, INC. (a development stage company) INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PART I Financial Information Page Number Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets – February 29, 2012 (Unaudited) and August 31, 2011 3 Unaudited CondensedConsolidated Statements of Operations – Three and Six Months Ended February 29, 2012; Three Months and the Period from November 9, 2010 (date of inception) through February 28, 2011andfor the period from November 9, 2010 (date of inception) through February 29, 2012 4 Unaudited Condensed Consolidated Statement of Equity (Deficit)-Six Months Ended February 29, 2012 5 Unaudited CondensedConsolidated Statements of Cash Flows – Six Months Ended February 29, 2012; For the period from November 9, 2010 (date of inception) through February 28, 2011 and For the period from November 9, 2010 (date of inception) through February 29, 2012 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II Other Information Item 1 Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Removed and Reserved 26 Item 5 Other Information 26 Item 6. Exhibits 27 SIGNATURES 28 ECO VENTURES GROUP, INC. (formerly Modern Renewable Technologies, Inc.) ( a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS February 29, August 31, (unaudited) ASSETS Current assets: Cash $ $ Deposits Total current assets Property, plant and equipment Total assets $ $ LIABILITIES AND EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Notes payable, related parties Advances, related parties Total current liabilities Commitments and contingencies - - (Deficit) Equity: Eco Ventures Group, Inc. Stockholders (Deficit) Equity Preferred stock, $0.001 par value; 100,000,000 shares authorized Series A cumulative convertible preferred stock, $0.001 par value; 4,000,000 shares designated, 75,000 shares issued and outstanding as of February 29, 2012 and August 31, 2011 75 75 Series B cumulative convertible preferred stock, $0.001 par value; 6,120,800 shares designated, 20,000 and Nil shares issued and outstanding as of February 29, 2012 and August 31, 2011, respectively 20 - Common stock, $0.001 par value; 750,000,000 shares authorized, 85,563,964 and 78,395,539 shares issued as of February 29, 2012 and August 31, 2011, respectively; 81,763,964 and 78,395,539 outstanding as of February 29, 2012 and August 31, 2011, respectively Preferred stock subscription Additional paid in capital Deficit accumulated during development stage ) ) Total Eco Ventures Group, Inc. Stockholders' (Deficit) Equity ) Non controlling interest ) Total (deficit) equity ) Total liabilities and (deficit) equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 ECO VENTURES GROUP, INC. (formerly Modern Renewable Technologies, Inc.) ( a development stage company) CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) For the period For the period from date of inception from date of inception (November 9, 2010) (November 9, 2010) Three months ended Three months ended Six months ended Through Through February 29, 2012 February 28, 2011 February 29, 2012 February 28, 2011 February 29, 2012 Operating expenses: Operation expenses $ $
